     8:17-cv-00265-JFB-CRZ Doc # 146 Filed: 05/29/20 Page 1 of 4 - Page ID # 3603



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JANE DOE,

                      Plaintiff,                                 8:17CV265

         vs.
                                                       MEMORANDUM AND ORDER
BOARD OF TRUSTEES OF THE
NEBRASKA STATE COLLEGES, a Political
Subdivision of the State of Nebraska;

                      Defendant.


         This matter is before the Court on the plaintiff’s motion in limine, Filing No. 140.

This is an action for gender discrimination under Title IX of the Education Amendments

of 1972, 20 U.S.C. § 1681 et seq. ("Title IX").

I.       BACKGROUND

         The plaintiff alleges hostile environment gender discrimination defendant Board

of Trustees of Chadron State College (hereinafter “the College”) in connection with its

response to reports of on-campus rapes.           The plaintiff seeks an order precluding

testimony or argument concerning her immigration status. She argues that her current

immigration status bears no relationship to whether Defendant violated her rights in

2016 while she was attending school and working on an F-1 student visa and that the

danger of prejudice outweighs any probative value of such evidence.

         In response, the College states that it does not intend to use the plaintiff’s

immigration status to impeach her credibility, to argue that she has failed to establish

the elements of her Title IX claim, or to force her to invoke her Fifth Amendment rights.

The College states it intends to introduce evidence of Does’ immigration status only as it



                                              1
  8:17-cv-00265-JFB-CRZ Doc # 146 Filed: 05/29/20 Page 2 of 4 - Page ID # 3604



relates to the plaintiff’s damages. Doe does not seek damages for loss of wages or

earning capacity. She seeks damages for emotional distress and the pain and suffering

caused by the defendant’s conduct. The College contends that Doe suffered significant

emotional distress due to her immigration status that was evident before, during, and

after the incidents at issue. It argues that evidence of any alternative or contributory

source of the plaintiff’s alleged mental distress is necessary to rebut the plaintiff’s

damages claims.

II.    LAW

       Although the motion in limine is an important tool available to the trial judge to

ensure the expeditious and evenhanded management of the trial proceedings,

performing a gatekeeping function and sharpening the focus for later trial proceedings,

some evidentiary submissions, cannot be evaluated accurately or sufficiently by the trial

judge in such a procedural environment.         Jonasson v. Lutheran Child and Family

Servs., 115 F.3d 436, 440 (7th Cir. 1997).        A motion in limine is appropriate for

“evidentiary submissions that clearly ought not be presented to the jury because they

clearly would be inadmissible for any purpose.” Id. In other instances, it is necessary to

defer ruling until during trial, when the trial judge can better estimate the impact of the

evidence on the jury. Id. The Eighth Circuit has noted that “[e]videntiary rulings made

by a trial court during motions in limine are preliminary and may change depending on

what actually happens at trial.” Walzer v. St. Joseph State Hosp., 231 F.3d 1108, 1113

(8th Cir. 2000)

       To the extent that a party challenges the probative value of the evidence, an

attack upon the probative sufficiency of evidence relates not to admissibility but to the



                                            2
  8:17-cv-00265-JFB-CRZ Doc # 146 Filed: 05/29/20 Page 3 of 4 - Page ID # 3605



weight of the evidence and is a matter for the trier of fact to resolve. United States v.

Beasley, 102 F.3d 1440, 1451 (8th Cir. 1996).

III.      DISCUSSION

          It is undisputed that the protections of Title IX, and remedies available for its

violation, are not limited to United States citizens. First, consistent with the defendant’s

concessions, the plaintiff’s motion in limine will be granted as to evidence of immigration

status.     Such evidence will not be permitted for issues of credibility, to counter the

elements of the plaintiff’s Title IX claim, or to provoke invocation of Fifth Amendment

rights.

          The Court is aware there are a substantial number of potential jurors who have a

generally unfavorable attitude toward naturalizing or legalizing foreign citizens.      The

Court finds that injection of the issue of plaintiff’s immigration status at trial would

heighten the likelihood of improper prejudice toward the plaintiff. The Court is inclined

to believe that the likelihood of prejudice outweighs any marginal relevance the

plaintiff’s present immigration status might have as it relates to her damages for mental

distress.

          Undoubtedly, the plaintiff’s testimony about her native home and her ethnic origin

will sufficiently inform the jury about her nationality and background. The Court finds

that adding evidence concerning the legal process of maintaining her immigration status

unduly increases the likelihood of prejudice toward her and the immigration system in

general.      Also, evidence relating to the immigration process would likely require

presentation of evidence in the nature of a tutorial on immigration procedures which




                                              3
 8:17-cv-00265-JFB-CRZ Doc # 146 Filed: 05/29/20 Page 4 of 4 - Page ID # 3606



would unduly prolong the trial and require additional evidence and counterevidence on

an irrelevant issue.

       The Court finds that the plaintiff’s current immigration status bears no relationship

to whether the College violated her rights in 2016. To the extent the defendant seeks to

present evidence of the generalized stress in obtaining legal status in the United States,

the plaintiff’s motion in limine is granted. If the defendant has particularized evidence

that the plaintiff suffered significant emotional distress relating to her immigration status

that specifically rebuts the plaintiff’s damages evidence, then such evidence must first

be presented to the Court outside the presence of the jury. In that event, the Court will

reconsider its ruling. Accordingly.

       IT IS ORDERED that the plaintiff’s motion in limine (Filing No. 140) is granted,

without prejudice to reassertion at trial.

       Dated this 29th day of May, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                             4
